QRIGINAL
3n the Huiteh §>tatea (11mm at 31122121111 Gllaima

OFFICE OF SPECIAL MASTERS F l L E D
SONAL PATEL, * OS”
* No- 14-421V stamina.
Petitioner, * Special Master Christian J. Moran
*
V. * Filed: December 2, 2015
*
SECRETARY OF HEALTH * Decision dismissing case;
AND HUMAN SERVICES, * order to show cause.
*
=i=

Respondent.
*********************

Sonal Patel, Stamford, CT, pro se;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for respondent.

UNPUBLISHED DECISION DENYING COMPENSATIONl
————_.______________

Sonal Patel ﬁled a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §300a~10 e_t. $1., on May 15, 2014. Her petition alleged that she
suffered injuries, including neurologic impairments, tachycardia, heart/chest
palpitations, breast cysts, chest pain, insomnia, physical impairments, Sj orgren's
Syndrome-like symptoms, conversion disorder-like symptoms, and/or other
injuries, resulting from the receipt of the human papillomavirus ("HPV")

‘ Because this unpublished decision contains a reasoned explanation for the special
master’s action in this case, the special master intends to post it on the United States Court of
Federal CIaims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (Dec. 17, 2002).

All decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or ﬁnancial information that is privileged and conﬁdential,
or medical or similar information whose disclosure would clearly be an unwarranted invasion of
privacy. When such a decision or designated substantive order is ﬁled, a party has 14 days to
identify and to move to delete such information before the document’s disclosure. If the special
master, upon review, agrees that the identiﬁed material ﬁts within the categories listed above, the
special master shall delete such material from public access. 42 U.S.C. § 300aa—12(d)(4);
Vaccine Rule 18(b).

Under the Act, a petitioner may not be given a Program award based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(l). In
this case, because the medical records do not support petitioner’s claim, a medical
Opinion must be offered in support. Petitioner, however, has offered no such
opinion. Accordingly, it is clear from the record in this case that MS. Patel has
failed to demonstrate either that she suffered a “Table Injury” or that her injuries
were “actually caused” by a vaccination.

Thus, this case is dismissed for failure to prosecute and for insufﬁcient
proof. The Clerk shall enter judgment accordingly. The Clerk’s Ofﬁce is
instructed to send this decision by certiﬁed mail to the last two known addresses
for Ms. Patel.

Any questions may be directed to my law clerk, Shannon Proctor, at (202)

3 57—63 60.
Christian J .jgoran

Special Master

IT IS SO ORDERED.